UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1556


BISMARK KWAKU TORKORNOO,

                Plaintiff - Appellant,

          v.

MARY TORKORNOO; JACQUELINE E. NGOLE, Esquire; NINA HELWIG,
Esquire (BIA); JOHN C. MONAHAN, Esquire; JUDGE CYNTHIA
CALLAHAN; MASTER CLARK WISOR,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, Senior District Judge.
(8:15-cv-00980-PJM)


Submitted:   July 21, 2015                   Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bismark Kwaku Torkornoo, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bismark Kwaku Torkornoo appeals the district court’s order

dismissing      without    prejudice     his       suit     challenging     Maryland

domestic-relations         proceedings       for     lack     of     subject-matter

jurisdiction. *    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.        Torkornoo v. Torkornoo, No. 8:15-cv-00980-PJM (D.

Md. Apr. 29, 2015).         We dispense with oral argument because the

facts    and   legal    contentions    are     adequately      presented     in   the

materials      before   this   court   and     argument      would    not   aid   the

decisional process.



                                                                            AFFIRMED




     *  We conclude that the dismissal order is final and
appealable.   See In re GNC Corp., ___ F.3d ___, ___, 2015 WL
3798174, at *9 n.3 (4th Cir. June 19, 2015) (discussing standard
for determining finality of order).

                                         2